id uilc cca_2014021213202309 468b 468b 468b number release date from sent wednesday date pm to cc bcc subject deductibility of depreciation relating to our prior advice in cca dated date you ask about the treatment of depreciation under sec_1_468b-2 under the circumstances of this case as detailed in the cca and similar to the expenses at issue in that advice the depreciation expense relating to the commercial real_estate properties held by the receivership is a necessary expense incidental to the purposes of receivership namely the administration preservation and realization of the assets the receiver was ordered to take control of for the benefit of the defrauded investors and distribution of the net recovered amounts to those investors thus the depreciation expense is an administrative cost or other incidental expense that is deductible in calculating modified gross_income under sec_1_468b-2
